Title: From Benjamin Franklin to the New Jersey Assembly Committee of Correspondence, 11 June 1770
From: Franklin, Benjamin
To: New Jersey Assembly Committee of Correspondence


Gentlemen,
London, June 11. 1770
I received your Letter of March 27. acquainting me that a Bill had been agreed upon by the whole Legislature, to provide a more effectual Remedy against excessive Costs in the Recovery of Debts, &c. Mr. Morgann, Secretary of your Province had called upon me just before that Letter came to hand, mentioned his being informed that an Act was likely to pass intended to lessen the Profits of his Office, in which case his Deputy could not afford to remit him so much as heretofore and that he should be oblig’d to enter a Caveat against its receiving the King’s Approbation; to which I could then say nothing, as I knew not the Nature of the Act but from his Information. But assoon as I receiv’d your Letter, apprehending that the Application of a Patent Officer here against an Act of any Assembly, might have too much Weight, I thought it best, if possible, to take off his Opposition in time; and to that End got a Friend of his to represent to him; that the Act would really be of little or no Prejudice to him; that as the Province increased, the Business and Profits of his Office would be continually augmenting; that the Fees of Practising Attorneys, against which the Act was chiefly levelled, had long been complain’d of as a grievous Oppression on the People; that those Gentlemen were the Persons who would principally be affected by it, and that probably the Insinuations to him against it had come from that Quarter; that any Opposition to it from him would appear in an exceeding ungracious Light in the Province, give great Offence to the General Assembly there, who might have it in their Power sometime or other to hurt or help his Office more than any thing in this Act could amount to; and therefore I wish’d, in Friendship to him, that he would take no Step against it. On which he sent me a very obliging Answer, that he would not oppose it. So I hope we shall find no great Difficulty in getting it approved.
I am sorry to acquaint you that the Paper-money Act is disapprov’d by the King. The Objection to it was, its making the Bills a legal Tender in Payment of the Mortgages and Interest to the Loan-Officers, which is said to be contrary to the Act of Parliament, that forbids their being made a legal Tender in any Case whatever. As your Loan-Officers can have no Interest in refusing the Bills, and there is not the least Likelyhood that they will ever refuse them, and it would be a Breach of their Bonds for the due Execution of their Office; I would submit it to your Consideration whether such a Clause might not in a future Act be omitted, whereby the Objection would be taken away, and then perhaps the Act might be allowed. Mr. Charles, Agent for New York, was put upon Applying to Parliament for an Act giving Leave to his Province to make their Bills a Tender to their own Treasurer, the Act of Parliament notwithstanding. Those who had the Direction would not agree to put into some Publick Act an Explanatory Clause to set that Matter right; which I thought the best way, as all acknowledged that it was a mere Mistake; but it must be done by a kind of private Act, and a particular one for each Province that should petition, for which I could see no reason but to increase Fees, which for each Act would be near £200. So Mr. Charles went in alone in his Application, his Bill was altered in the House not much to his Liking; and apprehending his Conduct might be blamed, the poor Gentleman grew delirious thro’ want of Sleep, and unhappily put an End to his own Life. The Secaucus Law is also repealed; but the others have received his Majesty’s Royal Assent. The original Repeals, &c. as I am assured by the Secretary, will be sent to the Governor by to-morrow’s Mail, and I shall send you Copies from the Council Office by the next.
Before this reaches you, you will see by the Public Papers that all the Duties in the last Revenue Act are repealed, except that on Tea. It is generally thought, that will follow next Session, but it is not certain. There seems however a Disposition to be on good Terms with us, saving the Dignity of Parliament. With great Esteem and Respect, I have the Honour of being, Gentlemen Your most obedient and most humble Servant
B Franklin
Cortland Skinner, Hendrick Fisher, Ebenezer Miller, Aaron Leaming, Abraham Hewlings, and Joseph Smith Esqrs. Commee. of Correspondence
 
Endorsed: Benjamin Franklin  1770
  11th. June 1770
